                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
JACQUELINE DUNCAN             :
                              :
v.                            : Civil No. 1:18CV00063 (HBF)
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

       Plaintiff Jacqueline Duncan brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security denying her application for

Disability Insurance Benefits (“DIB”) under Title II Social

Security, 42 U.S.C. §401 et seq. (“the Act”). Plaintiff has

moved to reverse or remand the case for a rehearing. The

Commissioner has moved to affirm.

       For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #11] is DENIED. Defendant’s

Motion for Judgment on the Pleadings [Doc. #13] is GRANTED.

I. ADMINISTRATIVE PROCEEDINGS

       The procedural history of this case is not disputed.

Plaintiff filed an application for DIB on April 26, 2010,

alleging disability as of June 28, 2006.1 [Certified Transcript


1   Plaintiff’s date last insured for Title II benefits is December
                                  1
of the Record, Compiled on April 12, 2018, Doc. #8 (hereinafter

“Tr.”) 82, 193-99, 707]. Plaintiff alleged disability due to

“back injury.” [Tr. 82]. After the claim was denied initially on

June 28, 2010, she filed no further appeal. [Tr. 65-68, 707].

    Plaintiff filed a new application on October 4, 2012,

alleging disability beginning in November 2006. [Tr. 215-218].

    Her DIB claim was denied on December 17, 2012. [Tr. 158-

61]. Plaintiff filed a timely request for a hearing before an

Administrative Law Judge (“ALJ”) on December 26, 2012. [Tr. 167-

143].

    On February 28, 2014, Administrative Law Judge (“ALJ”)

Marilyn Zahm held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 92-144]. A vocational expert,

Darren Chief Flamberg, testified at the hearing. [Tr. 116-144].

On September 15, 2014, the ALJ found that plaintiff was not

disabled, and denied her claim. [Tr. 14-32]. Plaintiff filed a

timely request for review on October 15, 2014. [Tr. 13]. On

November 25, 2015, the Appeals Council denied review, thereby

rendering ALJ Zahm’s decision the final decision of the

Commissioner. [Tr. 1-3].

    Plaintiff appealed to the District Court for the Western

District of New York. [Tr. 762-63]. A Stipulation and Order for




31, 2011. [Tr. 710].
                                2
Remand entered on August 15, 2016, remanding the case to the

Commissioner for further administrative review. [Tr. 795-98;

799-803].

       On November 23, 2016, the Appeals Council vacated the

hearing decision and remanded the case to ALJ Zahm. [Tr. 801-

02]. The Appeals Council found that the

       Unfavorable hearing decision dated September 15, 2014,
       found that the claimant’s severe impairments (Finding
       No. 3) resulted in an ability to perform a range of
       light work (Finding No. 5) and that the claimant could
       not perform her past relevant work as a kitchen
       supervisor and food service manager (Finding No. 6).
       Further, with vocational expert evidence, it was
       determined that the claimant acquired food cooking and
       preparing skills, numerical record keeping and
       knowledge of meal services, and that she was not
       disabled because she could perform other work,
       including work as a cafeteria manager, food order
       expeditor and food service supervisor (Finding No. 9).
       However, the record includes a limited description of
       the requirements of the claimant’s past relevant work
       in a Work History Report dated June 10, 2010 (Exhibit
       6E); the claimant did not provide greater details of
       the requirements of her past relevant work at the
       hearing held on February 28, 2014. Therefore, it is
       unclear whether the claimant derived the transferable
       skills identified by the vocational expert (Social
       Security Ruling 82-41).


       On remand, the Appeals Council stated that the ALJ “will”:

   •   Give further consideration to the transferable skills
       acquired from the claimant’s past relevant work. In so
       doing, obtain supplemental evidence from a vocational
       expert to determine the claimant’s transferable skills and
       whether the claimant has acquired any skills that are
       transferable with very little, if any, vocational
       adjustment to other occupations under the guidelines in
       Social Security Ruling 82-41. The hypothetical questions
       should reflect the specific capacity/limitations

                                  3
      established by the records as a whole. The Administrative
      Law Judge will ask the vocational expert to identify
      examples of such appropriate jobs and to state the
      incidence of such jobs in the national economy (20 C.F.R.
      404.1566). Further, before relying on the vocational
      expert evidence the Administrative Law Judge will identify
      and resolve any conflicts between the occupational
      evidence provided by the vocational expert and information
      in the Dictionary of Occupational Title (DOT) and its
      companion publication, the Selected Characteristics of
      Occupations (Social Security Ruling 00-4p).

[Tr. 801-02].

      On July 31, 2017, a second hearing was conducted by ALJ

Zahm, at which Ms. Duncan appeared with an attorney and

testified. [Tr. 2072-89]. VE Lanell Hall also testified at the

hearing. [Tr. 2075-88]. On November 2, 2017, the ALJ found that

plaintiff was not disabled, and denied her claim. [Tr. 704-22].

This became the final decision when no written exceptions were

filed; the Appeals Council did not review the decision on its

own; and 60 days expired since the date of the decision. The

case is now ripe for review under 42 U.S.C. §405(g).

      Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.


II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

                                 4
the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

                                5
    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

                                6
appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

     To be considered disabled under the Act and therefore

entitled to benefits, Ms. Duncan must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [s]he is not only unable to do

h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2


2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
                                 7
      There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

      First, the Secretary considers whether the claimant is
      currently engaged in substantial gainful activity. If he
      is not, the Secretary next considers whether the
      claimant has a “severe impairment” which significantly
      limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment,
      the third inquiry is whether, based solely on medical
      evidence, the claimant has an impairment which is listed
      in Appendix 1 of the regulations. If the claimant has
      such an impairment, the Secretary will consider him
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.




seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                 8
      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial

statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

                                 9
ALJ Zahm concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 704-22]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since November 16, 2006, the alleged onset date, through her

date last insured, December 31, 2011. [Tr. 710].

    At step two, the ALJ found that plaintiff had lumbar spine

degenerative disc disease and herniated lumbar disc without

myelopathy, all of which are severe impairments under the Act

and regulations. [Tr. 710-11].

    At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1 (20 C.F.R. §§404.1520(d), 404.1525

and 404.1526). [Tr. 711]. The ALJ specifically considered

Listing 1.04 (disorders of the spine). [Tr. 711].

    Before moving on to step four, the ALJ found that plaintiff

had the residual functional capacity (RFC) to perform work that

required no constant forward bending, stooping, reaching,

twisting, crawling, and climbing;     no constant overhead

activities; needs headset if answering the phone on a regular

basis; no lifting anything greater than 20 pounds; no sitting,

standing, or walking for more than two hours at a time; and the

total workday should not exceed eight hours. [Tr. 712].

    At step four, the ALJ found plaintiff was able to

                                 10
perform her past relevant work as a dietary manager. [Tr.

720].

     The ALJ concluded that plaintiff had not been under a

disability from November 16, 2006, the alleged onset date

of disability, through December 31, 2011, the date last

insured. [Tr. 721].

V.   DISCUSSION


     A.   The ALJ did not Err at Step Four

     Plaintiff first argues that the ALJ’s finding that she

could perform her past relevant work at Step Four is unsupported

by substantial evidence. [Doc. #11-1 at 22, Doc. #14].

     At Step Four, the ALJ considers whether, based on the

claimant’s RFC, she is capable of performing her past relevant

work. 20 C.F.R. §416.920(a)(4)(iv); see 20 C.F.R.

§404.1520(a)(4)(iv). If the ALJ determines that the claimant can

still do her past relevant work, the ALJ will find that the

claimant is not disabled. Id. “The claimant has the burden to

show an inability to return to her previous specific job and an

inability to perform her past relevant work generally. This

inquiry requires separate evaluations of the previous job and

the job as it is generally performed.”3 Jasinski v. Barnhart, 341


3 The Dictionary of Occupational Titles (“DOT”) is used to
describe jobs “as they are generally performed,” Jasinski, 341
F.3d at 185, and the Commissioner is permitted to take
administrative notice of the DOT. Clark v. Colvin, No. 1:13-CV-
                               11
F.3d 182, 185 (2d Cir. 2003)(emphasis in original); see Social

Security Ruling (“SSR”) 82-61, 1982 WL 31387, at *2 (S.S.A.

1982)(“Under this test, if the claimant cannot perform the

excessive functional demands and/or job duties actually required

in the former job but can perform the functional demands and job

duties as generally required by employers throughout the

economy, the claimant should be found to be ‘not disabled.’”);

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)(“The

inquiry in Social Security benefits cases is not whether a

claimant is able to perform the duties of her previous job, but

whether the claimant is able to perform the duties associated

with her previous “type” of work.”)(citing Jock v. Harris, 651

F.2d 133, 135 (2d Cir. 1981)). “Therefore, the ALJ is not

typically required   to find that the claimant can perform the

past relevant work as actually performed if he finds that the

clamant can perform the job as generally performed.” Delgado v.

Berryhill, Civil Action No. 3:17-CV-54 (JCH), 2018 WL 1316198,

at *17 (D. Conn. Mar. 14, 2018).

    The analysis is different in the context of composite jobs.

Id. “[C]omposite jobs have significant elements of two or more




01124 (MAT), 2016 WL 4804088, at *3 (W.D.N.Y. Sept. 13,
2016)(citing 20 C.F.R. § 404.1566(d)(1), 416.956(d)(1); see also
Petrie v. Astrue, 412 F. App’x. 401, 409–10 (2d Cir. 2011)).


                                12
occupations and, as such, have no counterpart in the DOT.” SSR

82-61, 1982 WL 31387, at *2.

     Here, at Step Four, the ALJ determined that Duncan was

capable of performing past relevant work as a Dietary Manager

and therefore was not disabled. [Tr. 720].

     Plaintiff was born on May 1, 1951, and was sixty years old

on December 31, 2011, her date last insured, which is defined as

a person of advanced age (age 55 or older).4 20 C.F.R.

§404.1563(e); see 20 C.F.R. 404.1568(d)(4)(setting forth special

rules for persons of advanced age and for persons in this

category who are closely approaching retirement age (age 60 or

older)). [Tr. 193]. She left high school in the 10th grade. [Tr.

241].

     Plaintiff’s Evidence of Past Relevant Work

     The claimant is the primary source for vocational
     documentation, and statements by the claimant
     regarding past work are generally sufficient for
     determining the skill level; exertional demands and
     nonexertional demands of such work. Determination of
     the claimant's ability to do PRW requires a careful
     appraisal of (1) the individual's statements as to
     which past work requirements can no longer be met and
     the reason(s) for his or her inability to meet those

4The date used to calculate a claimant’s age differs when
applied to DIB under Title II of the Act and SSI under Title XVI
of the act. The date that should be used in DIB cases is the
date last insured, while the date applied in SSI cases is the
date of the ALJ’s ruling. Woods v. Colvin, 218 F. Supp. 3d 204,
208 (W.D.N.Y. 2016)(citing Torres v. Comm’r of Soc. Sec., No.
14-CV-6438, 2015 WL 5444888, at *10 n.4 (W.D.N.Y. Sept. 15,
2015) and Koszuta v. Colvin, NO. 14-CV-694-JTC, 2016 WL 82445,
at *2 (W.D.N.Y. Mar. 3, 2016)).
                               13
     requirements; (2) medical evidence establishing how
     the impairment limits ability to meet the physical and
     mental requirements of the work; and (3) in some
     cases, supplementary or corroborative information from
     other sources such as employers, the Dictionary of
     Occupational Titles, etc., on the requirements of the
     work as generally performed in the economy.

SSR 82–62, 1982 WL 31386, at *3 (S.S.A. 1982).“In classifying

prior work, the agency must keep in mind that every occupation

involves various tasks that may require differing levels of

physical exertion. It is error for the ALJ to classify an

occupation according to the least demanding function.” Costa v.

Comm'r of Soc. Sec., 525 F. App'x 640, 642 (9th Cir.

2013)(quoting   Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d

1155, 1166 (9th Cir. 2008) (internal quotation omitted) (finding

improper a classification of past relevant work based on 20% of

the duties performed)).

     At the 2017 hearing, plaintiff testified that she worked

for Presbyterian Senior Care of Western New York from 1979

through 2006. [Tr. 887, 2077-86]. During her employment at the

nursing home, Duncan testified, she worked as a dietary aide,

dietary director and dietary supervisor.5 [Tr. 265 (Work History

Report dated June 10, 2010), 2077-78, 2079]. The ALJ found that

these jobs qualified as past relevant work, as plaintiff



5 Plaintiff testified that in 2004 or 2005 she returned to the
Dietary Supervisor job when the nursing home “merged the two
buildings together, and since I can’t drive I became a
supervisor again.” [Tr. 2077-78].
                                14
performed these jobs “within the fifteen year period preceding

her date last insured, at the level of substantial gainful

activity, and for long enough to learn the skills/duties of the

job.” [Tr. 721].

    Plaintiff completed a Work History Report in June 2010,

consisting of fill in the blank questions and check-off boxes.

For example, she did not indicate whether she used any machines,

tools, equipment, technical knowledge, or skills as a Dietary

Supervisor but indicated by checking a box that she wrote

reports/completed forms. Asked to describe the job and what she

did all day, she wrote “Dietary Supervisor had to order[,] check

tray line[, and] put away stock.” [Tr. 266]. Plaintiff indicated

by filling in a blank, that in performing her job as a Dietary

Supervisor, she would walk and/or stand for 6 hours; sit for 45

minutes, climb 1 hour, stoop, kneel, crouch, handle, grab or

grasp big objects for 3 hours each day. [Tr. 266]. With regard

to lifting and carrying, she wrote that “[w]hen the big stock

came in once a wk had to lift cs of frozen foods, cs of #10

fruits or veg to put on the shelves.” [Tr. 266]. The heaviest

weight lifted was 50 pounds. [Tr. 266]. She supervised 6 people

throughout her work day and indicated by checking a box that she

was the designated “lead worker” and was not responsible for

hiring or firing employees. [Tr. 266]. Plaintiff left page two

blank. [Tr. 267].

                               15
    In the remarks section she wrote,

    When I was a dietary director I overseen at least 15
    employee a day. I did the ordering, displine the
    employee plus putting up stock. I work over 40 a wk.
    went to meeting. Make sure my budget wasn’t over. As a
    supervisor I didn’t have to do payrole or doing
    schudling the employee. Supervisor I had at least 20
    patient that I had to go on the floors to do their
    menu for the wk and to make sure that they get it.
[Tr. 268 (sic)].

    In December 2016, after the case was remanded, the ALJ

requested additional information from plaintiff’s employer about

the work that she performed from 2001-2006. [Tr. 887-88]. The

employer responded that plaintiff was employed from “8/30/1978-

11/21/2006” and during that period worked as a cook “prepar[ing]

meals for residents” and as a dietary supervisor “overseeing the

dietary staff, ordering, etc.” [Tr. 887]. The response did not

indicate the dates when she held each job.

    At the ALJ’s hearing in 2017, plaintiff testified about her

past relevant work, [Tr. 2077-81], stating that she started as a

Dietary Aide in 1978 and became a Supervisor sometime in 1996-

97, then a Director sometime in 1999-2000, and then returned to

the supervisory position sometime in 2004-05. [Tr. 2077-78].

    Her responsibilities as a Dietary Supervisor included, “I

did a little ordering. I put stock away, disciplined the staff,

do my tray lines. You know, make sure that everything was

correct on the trays, and make sure that the cooks—everyone did

what they supped to do during night time.” [Tr. 2078]. She would
                               16
cook as needed, “[i]f someone called in.” [Tr. 2078]. At the end

or her employment, she was “just a supervisor, I was just like

order like the vegetables, the milk, and maybe the bread. You

know, little minor things then.” [Tr. 2078]. She kept records

and “lists like for like week one, week two, week three. I had

everything to order though I knew what had to be ordered.” [Tr.

2078-79]. In the time frame 2004-2005, when plaintiff returned

to the supervisory position, she testified that she worked

“really long hours...like 13 hours a day then, and I would go

from one building and do what a supervisor did at one building,

and then like at 2:30, 3:00, I would go to the next building and

stay until quarter to eight....” [Tr. 2079-80]. “I wasn’t

ordering the big products anymore because it was the director

that did that then.” [Tr. 2080]. She put stock away and made

sure all the trays were prepared for the patients and she would

also cook if they needed coverage. {Tr. 2080-81]. Finally, as

Supervisor she would provide input regarding hiring and firing

staff but was not responsible for hiring and firing. [Tr. 2081].

    As a Dietary Director, plaintiff testified that she was

responsible for billing, ordering, disciplining all the staff

plus the supervisors. [Tr. 2079]. “I still put away stock from

time to time.” Id.

    Vocational Expert Testimony

    At the 2017 hearing, Vocational Expert Lanell Hall

                               17
testified that in the 15 years prior to plaintiff’s date last

insured, plaintiff was a Dietary Aide, listed in the Dictionary

of Occupational Titles (“DOT”) at 319.677-014, medium, SVP 2,

unskilled; Kitchen Supervisor, DOT 319.137-030, medium, SVP 7,

skilled; Dietary Manager (Dietary Director), DOT 187.106-206,

sedentary, SVP 8, skilled, “but performed at the medium exertion

level;” and Cook, DOT 315.361-010, medium, SVP 6, skilled. [Tr.

2082]. The VE testified that plaintiff had transferable skills

to light work as a Dietary Director/Manager, “directing and

coordinating food service activities, coordinating the kitchen

staff, inspecting food and food preparation, hiring and firing

and general staff supervision, also inventory.” [Tr. 2083].

    The VE testified that plaintiff had transferable skills to

light work, “specifically for the Dietary Manager” position.

[Tr. 2083].

    In the hypothetical provided to the VE at the 2017 hearing,

which corresponded to the RFC, the ALJ restricted the claimant

to no forward bending, stooping, reaching, twisting, crawling

and climbing; no constant forward bending, stooping, reaching,

twisting, crawling, and climbing; no constant overhead

activities; able to use a headset if answering the phone on a

regular basis; no lifting anything more than 20 pounds; no

sitting, standing or walking for more than two hours at a time;

and the total work day should not exceed eight hours. [Tr.

                               18
2084]. The ALJ asked the VE whether any of plaintiff’s past

relevant work could be done. [Tr. 2084]. The VE responded, that

a “person could perform the job of dietary manager as generally

performed and that would be all. All the rest of the jobs exceed

the light exertion level.” [Tr. 2085]. The VE added that the

dietary manager job is a sedentary job as it’s generally

performed in the national economy. [Tr. 2085].


    ALJ’s Findings at Step Four

    The ALJ found that “when comparing the claimant’s residual

functional capacity with the physical and mental demands of her

work as a dietary manager, the undersigned finds that through

her date last insured the claimant was able to perform that work

as generally performed.” [Tr. 721].

    Plaintiff contends that the ALJ erred because “the evidence

in the record establishes that plaintiff’s past relevant work

performed within fifteen years of the date of adjudication

involved a combination of two different positions [Tr. 268

(citing 2010 Work History Report)] and the ALJ should have

analyzed plaintiff’s past relevant work as a composite job.

Specifically, plaintiff argues that “the overwhelming evidence

in the record indicates that Plaintiff previously performed a

composite job, which included the functions of both a dietary

manager and a dietary aide, as those occupations are defined in

the DOT.” [Doc. #11-1 at 19 (citing Tr. 83 (Disability Report-
                               19
Adult Section-Job History))].

    This argument fails for several reasons. First, plaintiff

cites to a Disability Report completed as part of her initial

application for benefits to support her argument that she was

employed as a Dietary Aide from 1978 through 2006 and performed

these job duties throughout her employment at the nursing home.

[Tr. 83]. However, as set forth in the Appeals Council’s Order,

this case was remanded because “the record include[d] a limited

description of the requirements of the claimant’s past relevant

work in a Work History Report dated June 10, 2010 (Exhibit 6E),

[and] the claimant did not provide greater details of the

requirements of her past relevant work at the hearing held on

February 28, 2014. [Tr. 801]. Second, plaintiff testified at the

2017 hearing that she worked in each position of Dietary Aide,

Kitchen Supervisor and Dietary Manager for discrete periods of

time. [Tr. 2078-81]. Third, plaintiff’s past relevant work was

classified by the VE as separate jobs with individual DOT

listings and job descriptions. [Tr. 2082-85]. “SSR 82–61 states

that ‘composite jobs have significant elements of two or more

occupations and, as such, have no counterpart in the DOT.’

Where, as here, a VE testified that both jobs are individually

listed in the DOT, ‘they are not composite jobs.’” Clark, 2016

WL 4804088, at *4 (quoting Johnson v. Colvin, 2014 WL 1394365,

*7 (W.D.N.Y. Apr. 9, 2014))(emphasis added). Last, the VE

                                20
testified that, given the RFC found by the ALJ, plaintiff could

perform the functions of the Dietary Manager/Director job, as

generally performed in the national economy. [Tr. 2085]; see

Clark, 2016 WL 480488, at *4.

    Defendant argues that plaintiff failed to meet her burden

to prove that “she could not perform her past relevant work as a

dietary manager as generally performed in the national economy.”

[Doc. #13-1 at 13]. The Court agrees.

    The Court has carefully reviewed the testimony and evidence

provided by plaintiff to support her argument that she worked a

composite job, which included the functions of both a dietary

manager and a dietary aide and finds that she did not meet her

burden of proving that her job had “significant elements of two

or more occupations and, as such, [had] no counterpart in the

DOT.” SSR 82-61, 1982 WL 31387, at *2; see Long v. Berryhill,

16-CV-760S, 2018 WL 618119, at *4 (W.D.N.Y. Jan. 30,

2018)(“[W]hen significant variation exists between a claimant’s

description of her job and the DOT description of the job, it

may be the result of a composite job.”)(quoting Hams v. Carolyn,

No. C13-2145-RAJ-BAT, 2014 WL 4168473, at *2 (W.D. Wash. Aug.

20, 2014)). As set forth above, the VE had no difficulty

identifying a counterpart in the DOT for Dietary Manager based

on plaintiff’s description of her job functions.



                                21
    The cases cited in support of plaintiff’s argument are

distinguishable on the facts. See West v. Berryhill, No. 4:16-

CV-852-SPM, 2017 WL 4264126, at *6 (E.D. Mo. Sept. 26,

2017)(“Because the vocational expert needed to point to multiple

DOT occupations to describe the Humanitri job, it was a

composite job.”); Delgado, 2018 WL 1316198, at *19 (“While the

record does appear to indicate that Delgado’s past relevant work

at La Quinta involved duties from two different occupations, the

court here does not consider the record to contain sufficient

information to determine whether Delgado’s past work should

appropriately be considered a composite job because of the

limited information as to his duties. For example, no testimony

was elicited concerning the frequency and duration of each type

of duty Delgado performed, how central each duty was to his job,

or the nature of the cleaning that he performed besides cleaning

toilets and taking out garbage.”); Morgan v. Berryhill, No.

2:16-CV-01052 JRC, 2017 WL 2628094, at *3 (W.D. Wash. June 19,

2017)(“Plaintiff testified, and the VE acknowledged, that

plaintiff’s job duties included ‘enter[ing] stuff into a

computer part of the day; and answer[ing] phones, and [sending]

clients to the officers that they needed to talk to; and then

part of the day [working] ... in the mailroom stuffing envelopes

and preparing them to be sent out to people.’ [] It is very

clear that plaintiff’s work at DSHS was not solely as a ‘Data

                               22
Entry Clerk’ or ‘Mailroom Clerk.’ Rather, it appears that the

only way that the “main duties” of this work can be described

accurately is by considering two or more separate DOT

occupations.”); Shealy v. Colvin, Civil Action No. 8:13-2383-

RMG, 2015 WL 467726, at *12 (D.S.C. Feb. 4, 2015)(“The VE

explained that, although Plaintiff performed job duties of an

order clerk, she always performed them in conjunction with

duties of a material handler and/or a store's laborer. And, the

ALJ specifically found Plaintiff was not still capable of

performing the “other duties” outside of order clerk duties,

specifically referencing the VE's testimony that discussed the

other duties as material handler and/or a store's laborer.”);

Lyda v. Colvin, 221 F. Supp. 3d 1254, 1258 (D. Colo. 2016)(“At

the hearing, the vocational expert classified plaintiff’s past

relevant work as “owner/manager nut processing,” a skilled,

medium occupation. [] However, based on plaintiff’s testimony

that he spent 50 to 75 percent of his day “[m]aking deals to buy

the nuts and also making deals to ... my customers” [], the

expert classified that aspect of the job as that of “product

broker,” a typically sedentary occupation []. When posed a

hypothetical that essentially mimicked the ALJ’s ultimate

residual functional capacity assessment, the vocational expert

testified that such restrictions would preclude the



                               23
owner/manager job as a whole, but not the product broker portion

of the job.”).

    Plaintiff asserts that her past work cannot be separated

into different jobs, but her description of her work at the 2017

haring demonstrates otherwise. As set forth above, plaintiff

testified that she “started in 1978 as a dietary aide;” then

“became a supervisor” in approximately 1996 or 1997; then

“became a director” in approximately 1999 or 2000; then she

“became a supervisor again” in “2004, 2005.” [Tr. 2077-78].

Here, plaintiff clearly provided testimony regarding the

discrete positions she held and the job duties associated with

these positions. [Tr. 2078-81]. The Court agrees with the

Commissioner that plaintiff “appears to confuse a composite job

with how a job is generally performed in the national economy.”

[Doc. #13-1 at 13 (citing Noelle v. Comm’r of Soc. Sec., No.

5:15-CV-1302 (GTS/WBC), 2017 WL 9509957, at *7 (N.D.N.Y. Feb.

13, 2017)). Further, plaintiff and the VE “did not testify that

plaintiff’s past relevant work, as plaintiff actually performed

it or as it was generally performed, was a composite job. Id.

(citing Fody v. Colvin, 169 F. Supp. 3d 804, 810 (N.D. Ill.

2015)); Clark, 2016 WL 4804088, at *4 (“Where, as here, a VE

testifies that both jobs are individually listed in the DOT,

“they are not composite jobs.”(quoting Johnson v. Colvin, No.

13-CV-6319-CJS, 2014 WL 1394365, *7 (W.D.N.Y. Apr. 9, 2014)).

                               24
Nor did plaintiff question the VE’s testimony during the 2017

hearing or argue that her past work at the nursing home was a

composite job. Id.

    Accordingly, substantial evidence supported the ALJ’s Step

Four determination that plaintiff could perform her past

relevant work as a Dietary Manager as it is performed in the

national economy.


    B.   Appeals Council’s Remand Order

    Plaintiff next claims that “[a]ccording to the Appeals

Council’s order remanding this matter back to ALJ Zahm, the ALJ

was required to make specific findings pertaining to whether the

Plaintiff had skills that are transferrable to other

occupations, with a minimal amount of vocational adjustment.”

[Doc. #11-1 at 23]. She argues that the ALJ “failed to make the

required findings in violation of the Appeals Council’s Order,

necessitating a remand of this case to the ALJ.” Id.

    The regulations clearly state that an “administrative law

judge shall take any action that is ordered by the Appeals

Council and may take any additional action that is not

inconsistent with the Appeals Council's remand order.” 20 C.F.R.

§404.977(b) (emphasis in original). The failure of an ALJ to

abide by the directives in an Appeals Council remand order

constitutes legal error requiring remand. Savino v. Astrue, No.

07–CV–4233 (DLI), 2009 WL 2045397, at *9 (E.D.N.Y. July 8, 2009)
                               25
(citing Scott v. Barnhart, 592 F. Supp. 2d 360, 371 (W.D.N.Y.

2009) (“The ALJ's failure to comply with the Appeals Council's

order constitutes legal error, and necessitates a

remand.”)(citations omitted); Mann v. Chater, No. 95 CIV.

2997(SS), 1997 WL 363592, at *1–2 (S.D.N.Y. June 30, 1997)

(holding that the case must be remanded when the ALJ did not

follow the orders of the Appeals Council)).

     The Appeals Council’s Order states that upon remand the ALJ

will:

   • Give further consideration to the transferable skills
      acquired from the claimant’s past relevant work. In so
      doing, obtain supplemental evidence from a vocational
      expert to determine the claimant’s transferable skills and
      whether the claimant has acquired any skills that are
      transferable with very little, if any, vocational
      adjustment to other occupations under the guidelines in
      Social Security Ruling 82-41. The hypothetical questions
      should reflect the specific capacity/limitations
      established by the records as a whole. The Administrative
      Law Judge will ask the vocational expert to identify
      examples of such appropriate jobs and to state the
      incidence of such jobs in the national economy (20 C.F.R.
      404.1566). Further, before relying on the vocational
      expert evidence the Administrative Law Judge will identify
      and resolve any conflicts between the occupational
      evidence provided by the vocational expert and information
      in the Dictionary of Occupational Title (DOT) and its
      companion publication, the Selected Characteristics of
      Occupations (Social Security Ruling 00-4p).

[Tr. 802].

     At the 2017 hearing the ALJ specifically asked the VE

whether “the claimant [has] transferable skills to light work?”




                               26
and the VE responded “yes.”6 [Tr. 2083]. Duncan’s attorney also

inquired of the VE whether “there [were] any transferable skills

from the claimant’s past relevant work to the sedentary exertion

level?” and the VE responded that the transferable skills

previously testified to would be the same at the sedentary

level. [Tr. 2085].

       Defendant argues, and the Court agrees, that any error by

the ALJ for not making “specific findings” in her 2017 ruling




ALJ:
6

       Q. Okay. Does the claimant have transferable skills to
       light work?
       VE:
       A: Yes, Your Honor. These transferable skills
       specifically for the dietary manager, which would have
       been the director job, would have been directing and
       coordinating food service activities, coordinating the
       kitchen staff, inspecting food and food preparation,
       hiring and firing and general staff supervision, also
       inventory. Those would be the main transferable
       skills, Your Honor.
       ...
       Q: Okay. The director job, is the knowledge of meal
       services one of the transferable skills?
       A: Yes, Your Honor.
       Q: Okay. What about numerical record keeping?
       A: Yes. That would also be one. Let’s see. Also, well
       when I said staff supervision, administrative would be
       another one.
       Q: Okay.
       A: which would kind of be in line with that staff
       supervision.
       Q: The claimant testified a few minutes ago as to her
       job duties. Are all of the transferable skills that
       you just indicated she had, things she testified to?
       A: Yes, Your Honor.

[Tr. 2083-84].
                                 27
was “at most harmless error because the ALJ did not reach step

five of the sequential evaluation, the only point in the

analysis when transferrable skills become relevant.” [Doc. #13-1

at 14 (citing Tr. 720-21)]. As set forth above, this case is in

the district court for the second time after being remanded by

the Western District of New York, upon stipulation of the

parties, in August 2016. [Tr. 792-98]. In her first opinion, the

ALJ found plaintiff was not disabled at Step Five of the

sequential analysis. [Tr. 29-32]. In the Remand Order, the

Appeals Council vacated the 2016 Ruling, “for further

proceedings consistent with the order of the court.” [Tr. 801].

The Appeals Council also found that

    the record includes a limited description of the
    requirements of the claimant’s past relevant work in a
    Work History Report dated June 10, 2010 (Exhibit 6E);
    the claimant did not provide greater details of the
    requirements of her past relevant work at the hearing
    held on February 28, 2014. Therefore, it is unclear
    whether the claimant derived the transferable skills
    identified by the vocational expert (Social Security
    Ruling 82-41).
[Tr. 801].

    At the ALJ’s hearing in July 2017, plaintiff provided

testimony regarding her employment history, the positions she

held and the skills and duties of each position in greater

detail. [Tr. 2077-81]. Similarly, the VE provided testimony

regarding the work performed by plaintiff in the 15 years prior

to her date last insured, the positions of dietary aide, kitchen

                               28
supervisor and dietary manager and their counterparts in the

DOT, and identified transferable skills acquired from these

jobs. [Tr. 2082-88]. In her second opinion in November 2017, ALJ

Zahm found at Step Four that plaintiff was capable of performing

past relevant work as a dietary manager and, pursuant to the

regulations, was not required to reach Step Five or the issue of

transferrable skills. [Tr. 720-21]. See 20 C.F.R.

§404.1520(a)(4)(“The sequential evaluation process is a series

of five “steps” that we follow in a set order ... If we can find

that you are disabled or not disabled at a step, we make our

determination or decision and we do not go on to the next

step.”). Transferrable skills only become an issue for

consideration when the ALJ reaches Step Five of the sequential

evaluation process. See 20 C.F.R. §§404.1520(a)(4)(v);

404.1560(c). Indeed, the ALJ acknowledged as much in her

decision stating, “as explained below, the additional vocational

expert evidence obtained pursuant to the Appeals Council’s

directive eliminated the need to consider any transferable

skills the claimant may have acquired from her past relevant

work, while also supporting the conclusion that the claimant

remained able to perform past relevant work.” [Tr. 708]. Here,

the ALJ made a determination at Step Four of the sequential

evaluation, finding that plaintiff could perform her past

relevant work as a Dietary Manager. [Tr. 720-21]. The issue the

                               29
Appeals Council identified with the 2014 decision, a lack of

evidence supporting the decision at Step Five of the sequential

evaluation, was addressed by taking additional testimony at the

2017 hearing from plaintiff and the VE and the finding at Step

Four of the sequential evaluation.

    Accordingly, any error in not specifically addressing the

issue of transferable job skills, as set forth in the Appeals

Council’s Remand Order, is at most harmless error. See Ortiz v.

Colvin, 298 F. Supp. 3d 581, 590 (W.D.N.Y. 2018)(“Where

application of the correct legal principles to the record could

lead only to the same conclusion, there is no need to require

agency reconsideration.”)(quoting Zabala v. Astrue, 595 F.3d

402, 409 (2d Cir. 2010)(alterations omitted)); Camarata v.

Colvin, No. 6:14-CV-0578 (MAD/ATB), 2015 WL 4598811, at *16

(N.D.N.Y. July 29, 2015) (denying the request for remand because

application of the correct legal standard would not change the

outcome); Ryan v. Astrue, 650 F. Supp. 2d 207, 217 (N.D.N.Y.

2009)(finding harmless error where the ALJ improperly discounted

the treating physician’s opinion, but still included the opined

limitations from that opinion in the RFC, so remand would serve

no purpose).

    Accordingly, the Court finds that the ALJ did not err in

failing to follow the Appeals Council’s Remand Order.



                               30
    C.   The ALJ Properly Determined the Plaintiff’s
         Credibility

    Last, plaintiff argues that the ALJ “did not even consider

whether Ms. Duncan has an underlying medical condition that

could reasonably be expected to produce the pain she alleged.”

[Doc. #11-1 at 27 (citing Tr. 707-22)]. She contends that “the

ALJ not only failed to properly apply the Second Circuit pain

standard, but she misstated the evidence in finding that Ms.

Duncan is not entirely credible.” Id. at 30.

    The ALJ is required to assess the credibility of the

plaintiff’s subjective complaints. See generally 20 C.F.R.

§404.1529. The courts of the Second Circuit prescribe a two-step

process. First, the ALJ must determine whether the record

demonstrates that the plaintiff possesses a medically

determinable impairment that could reasonably produce the

alleged symptoms, such as pain. 20 C.F.R. §404.1529(b). “That

requirement stems from the fact that subjective assertions of

pain alone cannot ground a finding of disability. If the

claimant does suffer from such an impairment, at the second step

the ALJ must consider ‘the extent to which [the claimant’s]

symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence’ of record.”

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)(emphasis in

original)(citing 20 C.F.R. § 404.1529(a)). To do this, the ALJ


                               31
must determine if objective evidence alone supports the

plaintiff’s complaints; if not, the ALJ must consider other

factors laid out at 20 C.F.R. §404.1529(c). See Skillman v.

Astrue, No. 08CV6481, 2010 WL 2541279, at *6 (W.D.N.Y. June 18,

2010). These factors include: “(1) the claimant’s daily

activities; (2) the location, duration, frequency and intensity

of the claimant’s pain; (3) any precipitating or aggravating

factors; and (4) the type, dosage, effectiveness, and side

effects of any medication taken by claimant to alleviate the

pain.” Id. (citations omitted); 20 C.F.R.

§404.1529(c)(3)(v)(vii). The ALJ must consider all the evidence

in the case record. SSR 16-3P, 2016 WL 1119029, at *2 (S.S.A.

March 16, 2016). Furthermore, the “determination or decision

must contain specific reasons for the weight given to the

individual's symptoms, be consistent with and supported by the

evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the how the adjudicator

evaluated the individual's symptoms. Id. at *9. “Put another

way, an ALJ must assess subjective evidence in light of

objective medical facts and diagnoses.” Williams, 859 F.2d at

261.

       After summarizing plaintiff’s testimony, the ALJ made the

following statement regarding plaintiff’s credibility:



                                 32
    The claimant’s complaints of pain and limitations are
    out of proportion to the nature and extent of
    treatment she has sought and received, the objective
    evidence, and the reports of most of the treating and
    examining sources for the period close to her date
    last insured of December 2011.

    Treatment notes show that the claimant’s condition
    improved with physical therapy. The record also
    reflects that the claimant had far more functional
    ability than she testified to at the hearing. For
    instance, she stated that she can only walk for five
    minutes at a time since 2006. The treatment notes of
    the primary care physician show that she was walking
    around an amusement park in 2008. Also, she reported
    to a doctor that she has “discomfort with any lengthy
    walking, sitting, or standing.” Five minutes of
    walking, ten minutes of standing, and 15 minutes of
    sitting (as she testified were her limitations from
    the alleged onset date to her date last insured) are
    not lengthy. MRI results show mild findings. The
    claimant has not had significant treatment for her
    back, only physical therapy, medications, and
    chiropractic treatment. Her reason for refusing
    injections for pain control is not persuasive if the
    pain she experiences restricts her to the extent she
    claimed

[Tr. 718-19]. The ALJ conducted a detailed analysis of the

objective and other medical evidence of record supporting

this finding. [Tr. 712-20].

    Plaintiff contends that the ALJ’s findings are not based on

substantial evidence. [Doc. #11-1 at 28-30]. The ALJ’s decision

reflects that she did in fact consider plaintiff’s allegations of

pain, their consistency or inconsistency with the objective

medical evidence, improvement with conservative treatment, mild

diagnostic imaging findings, the medical opinions and how such

complaints of pain generally did not result in functional

                               33
limitations that would preclude work. See Tr. 712-20.

    Although “the subjective element of pain is an important

factor to be considered in determining disability,” Mimms v.

Heckler, 750 F.2d 180, 185 (2d Cir. 1984) (citation omitted), an

ALJ is not “required to credit [plaintiff’s] testimony about the

severity of her pain and the functional limitations it caused.”

Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir. 2008). Indeed,

“[t]he ALJ has discretion to evaluate the credibility of a

claimant and to arrive at an independent judgment, in light of

medical findings and other evidence, regarding the true extent of

the pain alleged by the claimant.” Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979); Snell, 177 F.3d 128, 135 (2d Cir. 1999).

This is precisely the evaluation performed by the ALJ here.

Accordingly, the Court finds no error.

    Moreover, the ALJ had the opportunity to personally observe

plaintiff and her testimony, something the Court cannot do.

Accordingly, the Court finds no error in the ALJ’s assessment of

plaintiff’s credibility.

    As noted earlier, the Court’s role in reviewing a

disability determination is not to make its own assessment of

the plaintiff’s capabilities; it is to review the ALJ’s decision

for any reversible error. “[W]hether there is substantial

evidence supporting the appellant’s view is not the question

here; rather, we must decide whether substantial evidence

                               34
supports the ALJ’s decision.” Bonet, 523 F. App’x at 59

(citations omitted). For the reasons stated, the Court finds no

error in the ALJ’s assessment of plaintiff’s credibility, which

is supported by substantial evidence of record.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #11] is DENIED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #13] is GRANTED.

      The plaintiff’s complaint [Doc. #1] is DISMISSED with

prejudice. The Clerk of the Court is directed to enter judgment

and close the case.

      This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge with appeal to

the Court of Appeals. Fed. R. Civ. P. 73(b)-(c). [Doc. #7

Standing Order In re: Social Security Cases dated June 13,

2018].7

      SO ORDERED at Bridgeport, Connecticut this 4th day of May

2019.

                               ___/s/____________________
                               HOLLY B. FITZSIMMONS
                               UNITED STATES MAGISTRATE JUDGE




7The case was assigned to the undersigned on March 21, 2019.
[Doc. #15].
                                35
